Citation Nr: 1609015	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for hallux rigidus of the right great toe with degenerative joint disease, status-post several surgeries, for the periods of time from October 1, 2011 to February 13, 2013, from April 1, 2013 to October 9, 2013, and subsequent to December 1, 2013.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel










INTRODUCTION

The Veteran served on active duty from September 1983 to September 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for hallux rigidus of the right great toe with degenerative joint disease, status-post several surgeries.


CONCLUSION OF LAW

The criteria for initial disability rating greater than 10 percent for hallux rigidus of the right great toe with degenerative joint disease, status-post several surgeries, for the periods of time from October 1, 2011 to February 13, 2013, from April 1, 2013 to October 9, 2013, and subsequent to December 1, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5010-5281 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veteran's claim involves the initial disability rating assigned upon a grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, additional notice was not required.  Nevertheless, the Veteran was provided the requisite notice with respect to claim for service connection May and October 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded multiple VA examinations in conjunction with the present appeal.  These examination reports are adequate for rating purposes.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the evidence of record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The Veteran's right toe disability has been rated 10 percent disabling since separation from the military until the present.  He has required additional surgery on his right great toe, and he was assigned temporary total disability ratings under 38 C.F.R. § 4.30 following each surgery on his toe for specific periods of convalescence.  He is assigned temporary total (100%) disability ratings for the periods of time from February 14, 2013 to March 31, 2013 and from October 13, 2013 to November 30, 2013 respectively.  The Veteran has not disagreed with the periods of time during which these 100 percent ratings were assigned.  Rather, he disagrees with the underlying disability rating assigned for his right great toe.  Also since the Veteran was awarded the maximum possible benefit available for those periods, those awards are no longer before the Board here.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue on appeal has been appropriately rephrased above as indicated above to accurately reflect the issue on appeal.

The Veteran retired after serving 28 years on active duty.  Service treatment records reveal that he required two surgeries on his right great toe.  

In conjunction with his service retirement a VA examination was conducted in May 2011, while he was still on active duty.  A history of pain and stiffness of the right great toe was noted, along with the two in-service surgeries, the most recent of which was in April 2011 and was an internal fixation of the metatarsophalangeal joint with an implant.  Physical examination revealed that the right big toe was rigid due to the implant with the bottom of the toe not touching the surface on standing.  There was no tenderness of the arches or plantar fasciitis, but there was mild tenderness on the bottom of the left heel.  

Additional right great toe surgery was conducted in February and October 2013.  In July 2013, another VA examination of the Veteran was conducted.  The Veteran reported pain in the right foot sole with weight bearing, along with fatigue and weakness of the right foot.  The examiner indicated that the Veteran had hallux rigidus of the right great toe with mild or moderate symptoms, which required use of custom orthopedic shoes.  

In September 2015, the most recent VA examination of the Veteran was conducted.  The Veteran reported symptoms of right great toe pain which had increased to right foot pain radiating towards the heel and cramps in the mid-foot.  He reported that if he carried ten pounds in his right hand, it flared the right foot pain and that he felt he could not perform one aspect of his job, which is archiving paper records in boxes.  He believed that this could jeopardize his job.  The examiner indicated that the diagnosis of the right great toe disorder was hallux rigidus, with mild or moderate symptoms.  Physical examination of the right great toe, revealed pain, swelling, and deformity.  Again the use of custom orthopedic shoes was noted.  Neurologic and scar examinations were also conducted at this time and resulted in separate disability ratings being assigned for symptoms distinct from the service-connected hallux rigidus.  

The Veteran's service-connected hallux rigidus of the right great toe with degenerative joint disease, status-post several surgeries is rated at a 10 percent disability rating under Diagnostic Codes 5010-5281.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code in this case indicates that traumatic arthritis under Diagnostic Code 5010, is the service-connected disorder, and that hallux rigidus under Diagnostic Code 5281, is a residual condition.

Diagnostic Code 5010 is used to rate traumatic arthritis and requires that traumatic arthritis be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003, degenerative arthritis, requires rating under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  

Diagnostic Code 5281 is used to rated hallux rigidus and requires that the disability be rated under the diagnostic code for hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Codes 5281, 5280 (2015).  A 10 percent disability rating is the maximum rating for hallux valgus with resection of the metatarsal head or being severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

The Veteran is receiving the maximum assignable disability rating for hallux rigidus of the right great toe.  While his toe has required surgery four times and is painful, it has not been amputated, which is among the criteria contemplated in the presently assigned 10 percent rating.  

The Veteran has asserted increased symptoms including pain of this right foot.  The most recent VA examination included not only a foot examination but examination of the residual surgical scars and neurologic symptoms reported by the Veteran.  As a result, separate disability ratings were assigned for his painful surgical scar, sensory neuropathy of the right great toe, for plantar fasciitis of the left foot, and plantar fasciitis of the right foot.  To the extent that the Veteran has symptoms of more generalized foot pain, those symptoms have been compensated by these separate disability ratings which are not under appeal.  

As established in the decision above, the Veteran is receiving the maximum schedular rating for his service-connected hallux rigidus of the right great toe with degenerative joint disease, status-post several surgeries.  See 38 C.F.R. § 4.71a, Diagnostic Code 5081; see also Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (finding that if the diagnostic code is not predicated on a limited range of motion alone, the holding of Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995) and the provisions of 38 C.F.R. §§ 4.40 and 4.45, do not apply). 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2015).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the Veteran's service-connected hallux rigidus rated above are contemplated by the schedular criteria which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  When comparing the disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the assigned disability rating.  The criteria for the disability rating assigned reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  

The Veteran is receiving the maximum schedular rating for his service connected hallux rigidus of the right great toe with degenerative joint disease, status-post several surgeries.  His service-connected right great toe disorder is rated under the appropriate diagnostic codes.  The preponderance of the evidence is against the claim; the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b). 


ORDER

An initial disability rating greater than 10 percent for hallux rigidus of the right great toe with degenerative joint disease, status-post several surgeries, for the periods of time from October 1, 2011 to February 13, 2013, from April 1, 2013 to October 9, 2013, and subsequent to December 1, 2013, is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


